DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This action is in response to amendments and remarks for application 16/648739 filed on 12/17/2020. Claims 1-7 and 9-15 are presented for examination.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent Pub. No. 2017/0045959 A1) in view of O’Mahony et al. (US Patent Pub. No. 2017/0220132 A1)
claim 1, Chen teaches an electronic pointing device (Chen, Figs. 1-6, mouse 100) comprising: 
a housing (Chen, Figs. 1-6, housing/case of mouse 100); 
a plurality of electrical switches coupled to the housing (Chen, Fig. 12, an exploded view of translating module of mouse having switches 1214); 
a cover plate removably coupled to the housing, wherein the cover plate includes a plurality of holes, each hole aligned with one of the plurality of electrical switches (Chen, Fig. 12, an exploded view of translating module of mouse having module frame 1200 having holes/opening corresponding to the switches); and 
a plurality of button members, wherein each button member is removably disposed in one of the holes of the cover plate and disposed to engage the corresponding, aligned electrical switch to actuate that electrical switch (Chen, Fig. 12, an exploded view of translating module of mouse having keycap 1202 aligned with the switches; Chen, [0029], keycaps are removable),
wherein each button member is individually and independently removable from the corresponding hole of the cover plate and the corresponding electrical switch (Chen, [0029], keycaps are removable; Chen, [0050], a computer mouse device further comprises making the one or more operable keys, buttons and switches detachable for replacement with other operable keys, buttons and switches, i.e. when one of the key is detachable, which implies that the key is individually and independently removable, and the same can be applied/made for each of the keys).
Chen does not seem to explicitly teach the electronic pointing device comprising a position transducer coupled to the housing.

Before the time of first effective filing of the claimed invention, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in include a position transducer, i.e. movement tracking block, as suggested by O’Mahony in the pointing device/mouse of Chen.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the time of first effective filing of the claimed invention.
Regarding claim 2, Chen in view of O’Mahony teaches the limitations of the parent claim 1 and further teaches a number of the button members is less than a number of the electrical switches (Chen, [0029], keycaps are removable, i.e. when at least one of the keycap is removed the number of keycaps is less than the number of switches).
Regarding claim 3, Chen in view of O’Mahony teaches the limitations of the parent claim 1 and further teaches an overlay coupled to the cover plate, wherein the 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the blank cover as suggested by O’Mahony into the pointing device/mouse of Chen. The suggestion/motivation would have been in order to allow user to customize the different properties of the pointing device/mouse as desired by the individual user (O’Mahony, [0026]).
Regarding claim 4, Chen in view of O’Mahony teaches the limitations of the parent claim 1 and further teaches an overlay coupled to the cover plate, wherein the overlay covers a plurality of the holes in the cover plate (O’Mahony, [0026], blank cover coupled to an actuator to prevent user access the actuator, blocking a user from depressing and activating the actuator; O’Mahony, [0027], blank cover have a surface contour matches the surface contour of the housing).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the blank cover as suggested by O’Mahony into the pointing device/mouse of Chen. The suggestion/motivation would have been in order to allow user to customize the different properties of the pointing device/mouse as desired by the individual user (O’Mahony, [0026]).
Regarding claim 5, Chen in view of O’Mahony teaches the limitations of the parent claim 1 and further teaches the electrical switches are arranged as an m x n 
Regarding claim 6, Chen in view of O’Mahony teaches the limitations of the parent claim 5 and further teaches m is greater than one and n is greater than one (Chen, Fig. 12, e.g. switches 1214 are arranged in a 3 x 4 matrix).
Regarding claim 7, Chen in view of O’Mahony teaches the limitations of the parent claim 1 and further teaches the electrical switches are disposed within a lateral surface of the housing, and wherein each button member is to be actuated by a thumb of a user (Chen, Figs. 1-6, keys 104 and 106 are on the lateral side of the pointing device/mouse; O’Mahony, [0039], actuators on the side of an input device/mouse is for thumb activation).

Response to Arguments
Applicant's arguments filed on 12/17/2020 with respect to claims 1-7 have been fully considered but they are not persuasive.
Applicant argued that Chen only teaches the surfaces, e.g. keycaps, are removable and no evidence that this means the keycaps are “individually and independently removable”. However, as cited above, [0050] of Chen discloses a computer mouse device further comprises making the one or more operable keys, buttons and switches detachable for replacement with other operable keys, buttons and switches, i.e. when one of the key is detachable, which implies that the key is individually and independently removable, and the same can be applied/made for each 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Furthermore, in Fig. 8 of O’Mahony shows a configuration where the key covers 810, 850 and 860 each are individually and independently attached/detached from the actuators. And Claim 1 is rejected Chen in view of O’Mahony, the disclosure in Fig. 8 of O’Mahony would further complement the Chen to teach the limitations in the claims.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Allowable Subject Matter
Claims 9-15 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.